Case 9:14-cv-81622-RLR Document 57 Entered on FLSD Docket 01/30/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                    CASE NO. 9:14-CV-81622-RLR

  EARTH SCIENCE TECH, INC.,

        Plaintiff,

  v.

  CROMOGEN BIOTECHNOLOGY CORP., et al.

        Defendant.
                                                         /

         FAILURE OF EST TO NOTIFY CROMOGEN OF THE RECEIVERSHIP

  11/21/2018         Report and Recommendation is issued by Magistrate Reinhart
  11/26/2018         The receivership application was made on 11/26; No notice to Cromogen
                     was provided
  12/12/2018         Ex parte motion to shorten time was made on 12/12; No notice to
                     Cromogen was provided
  12/21/2018         Gene Burd called Paul Sarkozi and left a message on 12/21 regarding
                     examination of EST representatives. Paul Sarkozi did not respond
  12/26/2018         Gene Burd exchanged multiple emails with Paul Sarkozi regarding
                     examination of EST personnel. Paul Sarkozi did not inform Gene Burd of
                     the receivership.
  1/8/2019           Gene Burd sent an email to Paul Sarkozi regarding examination of EST
                     representatives. Paul Sarkozi did not respond.
  1/8/2019           EST filed Notice of Appeal as to S.D. Fla. Court’s Final Judgment (DE
                     45). EST did not inform the Court that it applied for receivership
  1/9/2019           Hearing took place before Nevada District Court (Hon. Eric Johnson). No
                     notice was provided to Cromogen
  1/11/2019          The Nevada District Court entered an Order for Writ of Injunction and
                     Appointment of Receiver. No notice was provided to Cromogen
  1/11/2019          The Receiver allegedly directed the sale of a majority of EST’s interest in
                     Kannabioid, Inc. No notice was provided to Cromogen and no Court
                     order was issued to that effect.
Case 9:14-cv-81622-RLR Document 57 Entered on FLSD Docket 01/30/2019 Page 2 of 3




  1/24/2019      Gene Burd contacted Paul Sarkozi with a request to provide full
                 information about the sale of stock of Kannabioid, Inc. No response to
                 email has been received.
  1/25/2019      The suggestion of receivership was filed with the 11th Circuit. No notice
                 was provided to Cromogen or to the Court.



  Dated: January 30, 2019

                                             /s/ M. Derek Harris
                                             M. Derek Harris
                                             Florida Bar No. 097071
                                             CARLTON FIELDS JORDEN BURT, P.A.
                                             CityPlace Tower
                                             525 Okeechobee Blvd., Ste. 1200
                                             West Palm Beach, FL 33401-6350
                                             Ph: (561) 659-7070
                                             Fax: (561) 659-9191
                                             dharris@cfjblaw.com

                                             and

                                             Gene M. Burd
                                             DC Bar No. 100430
                                             ARNALL GOLDEN GREGORY LLP
                                             1775 Pennsylvania Avenue NW, Suite 1000
                                             Washington, DC 20006
                                             Tel: (202) 677-4048
                                             Fax: (202) 677-4049
                                             gene.burd@agg.com

                                             Attorneys for Defendant




                                                2
Case 9:14-cv-81622-RLR Document 57 Entered on FLSD Docket 01/30/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 30, 2019, I electronically filed the foregoing document

  with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic

  filing to all parties.

                                                      /s/ M. Derek Harris
                                                      M. Derek Harris
                                                      Florida Bar No. 097071
                                                      CARLTON FIELDS JORDEN BURT, P.A.
                                                      CityPlace Tower
                                                      525 Okeechobee Blvd., Ste. 1200
                                                      West Palm Beach, FL 33401-6350
                                                      Ph: (561) 659-7070
                                                      Fax: (561) 659-9191
                                                      dharris@cfjblaw.com

                                                      Attorney for Defendant




                                                 3
